386 F.2d 435
Andrew G. W. FREDERICK, Appellant,v.UNITED STATES of America.
No. 16402.
United States Court of Appeals Third Circuit.
Submitted October 19, 1967.
Decided November 1, 1967.

Silvestri Silvestri, Pittsburgh, Pa., for appellant.
W. Wendell, Stanton, Gustave Diamond, U. S. Atty., Pittsburgh, Pa., for appellee.
Before HASTIE, FREEDMAN and SEITZ, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
This is an appeal from an order, entered after an evidentiary hearing, denying the appellant's motion to vacate a five year sentence for causing the interstate transportation of a fraudulent check in violation of section 2314 of Title 18, United States Code.


2
The appellant pleaded guilty. He now contends that his plea was induced by a promise of an officer of the Immigration and Naturalization Service to ask the sentencing court to deal leniently with him. Upon conflicting evidence the district court found that the appellant had not established this factual claim. That finding was permissible and we sustain it.


3
The court below considered all other contentions of the appellant and, in a properly dispositive opinion, found them without merit.


4
The judgment will be affirmed.